United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kirkland, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Coby Jones, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1371
Issued: February 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2018 appellant, through his representative, filed a timely appeal from a
January 4, 2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days has elapsed from the last merit decision dated December 28, 2016 to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 15, 2016 appellant, then a 60-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that, on June 1, 2014, he first realized that he developed a
medical condition due to his repetitive work duties.3 He did not stop work. In an accompanying
statement, appellant described his work duties, noting in detail the foot pivoting he had to perform
while casing mail and delivering his mail route.
By development letter dated November 23, 2016, OWCP informed appellant that the
evidence of record was insufficient to support his claim. It advised him regarding the type of
medical and factual evidence required to establish his claim. OWCP afforded appellant 30 days
to submit the requested information.
Appellant submitted a narrative report dated October 25, 2016, a progress report dated
November 3, 2016, and a duty status report (Form CA-17) dated November 28, 2016 from
Dr. Roderick A. Moore, a treating podiatrist. In the October 25, 2016 narrative report, Dr. Moore
related that he had reviewed an attached statement of appellant’s employment duties. He related
that appellant’s job required constant pivoting on the forefoot which appeared to be placing stress
into his implant. Dr. Moore explained that appellant’s constant pivoting was different than the
range of motion the joint would undergo in normal walking and was leading to repetitive stress as
noted in increased sclerosis to his hallux and was directly responsible for his foot pain. He
diagnosed right subtalar joint arthrodesis, right foot first metatarsal phalangeal joint osteoarthritis,
first right foot metatarsal arthrosurface implantation, scar tissue limiting first metatarsal phalangeal
joint motion, right foot first metatarsal phalangeal joint arthroplasty, and pain to right first
metatarsal phalangeal joint implant with rotational motion. On a November 28, 2016 Form CA17, Dr. Moore diagnosed right implant impaction osteoarthritis.
By decision dated December 28, 2016, OWCP denied appellant’s claim. It found that the
evidence of record was insufficient to establish that his diagnosed medical conditions were
causally related to the accepted factors of his federal employment.
In a letter dated and received by OWCP on December 27, 2017, appellant requested
reconsideration. In support of his request, he submitted a December 26, 2017 report from
Dr. Moore.
In the December 26, 2017 report, Dr. Moore detailed appellant’s right foot injury history.
He opined that appellant’s employment duties aggravated his right foot condition. In support of
this conclusion, Dr. Moore noted that the biomechanical demands of appellant’s job required a
large percent of pivoting, flexion, and twisting of his first metatarsal joint, which aggravated
3

The record indicates that appellant ceased working for the employing establishment effective May 22, 2017.

2

appellant’s preexisting foot condition. He explained that appellant’s job required turning to place
letters in various heighted slots. Appellant performed this task repeatedly through the course of
the day several days a week for many years. This involved pivoting with varying degrees of joint
flexion and varying degrees of body force depending on the height of the slot the letter was to be
placed into. These forces increased pressure in the area initially to the sesamoidal apparatus at the
1st metarsal phalangeal joint and then as the joint lost motion from a worsening of the osteoarthritis
and scarring resulting from this process the force shifted to the implant bone interfacts. Dr. Moore
concluded that the pivoting/varying degrees of flexion with varying degrees of load forced
overtime initially caused appellant’s osteoarthritis and led to failure of his joint implantation.
By decision dated January 4, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a), finding that the evidence was cumulative
and substantially similar to evidence previously submitted and reviewed in the December 28, 2016
decision. It concluded, therefore, that the evidence was insufficient to warrant further merit
review.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with a discretionary authority to determine whether
to review an award for or against compensation either under its own authority or on application by
a claimant.4 Section 10.608(b) of OWCP’s regulations provide that a timely request for
reconsideration may be granted if OWCP determines that the claimant has presented evidence
and/or argument that meet at least one of the standards described in section 10.606(b)(3).5 This
section provides that the application for reconsideration must be submitted in writing and set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 Section 10.608(b) provides that, when a request for reconsideration is
timely, but fails to meet at least one of these three requirements, OWCP will deny the application
for reconsideration without reopening the case for a review on the merits.7
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

4

5 U.S.C. § 8128(a); see also V.P., Docket No. 17-1287 (issued October 10, 2017); D.L., Docket No. 09-1549
(issued February 23, 2010); W.C., 59 ECAB 372 (2008).
5

20 C.F.R. § 10.608(a).

6

Id. at § 10.606(b)(3); see also R.S., Docket No. 18-0684 (issued October 18, 2018); L.G., Docket No. 09-1517
(issued March 3, 2010).
7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

As appellant’s request for reconsideration did not allege that OWCP erroneously applied
or interpreted a specific point of law or advance a legal argument not previously considered by
OWCP, it did not warrant a review of the merits of his claim based on the first and second
requirements under section 10.606(b)(3).8
Appellant did however submit relevant and pertinent new evidence not previously
considered by OWCP. The underlying issue in this case is whether the accepted factors of his
employment caused or aggravated his diagnosed medical conditions.
In support of his request for reconsideration, appellant submitted a December 26, 2017
report from Dr. Moore. Dr. Moore had previously recounted in general terms that appellant’s
employment duties, which required repeated pivoting of his forefoot, placed stress on his implant
and had led to appellant’s increased pain complaints. In his December 26, 2017 report, however,
he provided a more detailed description of the mechanism of injury related to appellant’s specific
employment duty of casing mail, which involved pivoting his foot with varying degrees of joint
flexion and body force. Dr. Moore explained, for the first time, that this pivoting is what caused
appellant’s osteoarthritis of the foot initially, and then led to the failure of his joint implementation.
The Board thus finds that this evidence is not duplicative of the evidence previously of record.
The Board has held that the requirement for reopening a claim for merit review does not
include the requirement that a claimant must submit all evidence which may be necessary to
discharge his or her burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered by OWCP.9 The Board finds that, in accordance with 20 C.F.R.
§ 10.606(b)(2)(iii), this new evidence from Dr. Moore is sufficient to require reopening appellant’s
case for further review on its merits.10
Therefore, OWCP improperly refused to reopen appellant’s claim for further review on its
merits under 5 U.S.C. § 8128. Consequently, the case must be remanded for it to reopen
appellant’s claim for a merit review. Following this and such other development as deemed
necessary, OWCP shall issue an appropriate decision on the merits of appellant’s claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

See S.M., Docket No. 17-1899 (issued August 3, 2018).

9

See Helen E. Tschantz, 39 ECAB 1382 (1988).

10

See A.C., Docket No. 17-1616 (issued November 27, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the January 4, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this opinion.
Issued: February 11, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

